Citation Nr: 0514396	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for post-operative herniated nucleus pulposus, L3-L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision that increased, to 40 
percent, the disability rating for post-operative herniated 
nucleus pulposus, L3-L4, effective February 18, 2002.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in August 2002.  The RO issued a statement of 
the case (SOC) in February 2003, and the veteran filed a 
substantive appeal in March 2003.

In June 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  The 
June 2003 and February 2004 supplemental SOCs (SSOCs) reflect 
the RO's continued denial of the claim for a disability 
rating in excess of 40 percent for post-operative herniated 
nucleus pulposus, L3-L4.

In March 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the undersigned Veterans Law Judge granted the veteran's 
request for a 45-day abeyance to submit additional 
documentary evidence.  However, in April 2005, the veteran 
notified the Board that his records from Dr. Kramer (his 
orthopedic physician) and Dr. Brenner (his internal medicine 
specialist) were current; hence, there were no additional 
records to submit.

For reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.
   
Initially, the Board notes that, historically, the veteran's 
service-connected back disability has been evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
for intervertebral disc syndrome (IVDS).  The veteran last 
underwent VA examination in May 2002.  However, by regulatory 
amendment effective September 23, 2002, substantive changes 
were made to the schedular criteria for rating IVDS.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Also, effective 
September 26, 2003, substantive changes were made to the 
schedular criteria for rating diseases and injuries to the 
spine, to include IVDS (to be evaluated under renumbered 
Diagnostic Code 5243).  See 68 Fed. Reg. 51443 (August 27, 
2003).  

As adjudication of the claim for increase must involve 
consideration of both the former and revised applicable 
rating criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 07-
03 and 03-00), the Board finds that medical findings fully 
responsive to the revised rating criteria are needed to 
properly adjudicate the claim on appeal.  More 
contemporaneous medical findings are also needed in light of 
the veteran's recent claims that his service-connected back 
disability has worsened.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
orthopedic and neurological examination of his low back at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, shall result in denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding records of 
evaluation and/or treatment of the veteran's back.

In correspondence received in March 2005, the veteran 
specifically requested that the RO obtain his records from 
the VA Medical Center (VAMC) in West Haven, Connecticut.  The 
record reflects that the veteran had received treatment at 
the West Haven VAMC on January 5, 2004, and there may be 
other records of treatment and/or evaluation of the veteran 
from that facility.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facility, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2004), as regards obtaining records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should request that the veteran submit all pertinent evidence 
in his possession.  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC copies of all records of 
medical treatment and/or evaluation of 
the veteran's back from January 2004 to 
the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his lumbar 
spine.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
VA orthopedic examiner in conjunction 
with his examination of the veteran.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent 
(to include pronounced), as appropriate, 
of all neurological symptoms associated 
with the veteran's low back-to 
specifically include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc 
(foot drop, muscular atrophy, etc.).  The 
physician should also indicate whether 
the veteran suffers from separate and 
distinct neurological disability (as 
opposed to symptoms) as a manifestation 
of his post-operative back condition (to 
include, but not limited to, bowel or 
bladder impairment).

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  The examiner should 
also indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the low back due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such additional 
functional loss in terms of additional 
degrees of limited motion. 

Considering all neurological and 
orthopedic examination findings, the 
examiner should offer an opinion 
addressing each of the following:  

a.  Whether, over the last 12 months, the 
veteran experienced  "incapacitating 
episodes" due to disc disease having a 
total duration of: at least four weeks 
but less than six weeks; or at least six 
weeks.  (An "incapacitating episode" is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

b.  Whether, at any time from April 2002 
to the present time, there was or is (1) 
favorable or unfavorable ankylosis of the 
entire thoracolumbar spine; or (2) 
complete bony fixation (ankylosis) of the 
spine at a favorable angle; or at an 
unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type).
 
5.  If the veteran fails to report any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails to report 
for any examination(s), the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should consider the claim in light 
of all pertinent evidence and legal 
authority, to specifically include the 
revisions to the applicable rating 
criteria effective September 23, 2002, 
and September 26, 2002.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


